DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 08/16/2021.Claims 1 and 17 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-29 have been cancelled.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with Examiner’s response set forth below.
(1)In view of the amendments, claim objections have been withdrawn.
(2) Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
Applicant contends, on page 10, “Thus, combining this teaching with Hashimoto’s putative teaching whereby a “lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated” … creates an implementation in which the “lifetime” of the data expires before the “lifetime” is created. The “lifetime” of the data necessarily expires before the “lifetime” is created because the Office proposes: a) Borrill discloses the lifetime of data ends upon an instruction to delete the data…and b) Hashimoto uses the timing of the deletion to create the lifetime”.
Examiner doesn’t understand how the combination of Hashimoto and Borrill creates the lifetime of data expires before the lifetime is created. Hashimoto teaches “lifetime of data means a period from the time when the data is produced to the time 
Applicant contends, on page 11, “And the Office proposes the motivation to modify Lazo’s system to incorporate Hashimoto’s and Borrill’s combined teachings – of ending the lifetime of data before the lifetime is created is to improve[] flexibility and efficiency of the storage system .. However, the Office does not explain how terminating the lifetime of the data before the lifetime is created produces the effect of improve[ing] flexibility and efficiency of the storage system.

Applicant contends, on page 12, Applicant’s discard command is different from Hashimoto’s garbage collection command because “Hashimoto discloses in paragraph [0291] that the GC control command instructs GC execution to make free space for a stream” and “the discard command according to the present invention is a command indicating that data stored in the storage device is invalid. For example, the discard command may be a trim command”.
Examiner respectfully disagrees. Hashimoto discloses “Garbage collection is an operation of reclaiming a free space in the flash memory 16. To increase the number of free blocks of the flash memory 16, during the garbage collection operation, all of valid data in a target block where valid data and invalid data exist together are copied to the 
Applicant contends, on page 13, “Lazo and Hashimoto do not disclose that the storage device calculates lifetimes based on write commands and discard commands”.
Examiner respectfully disagrees, Hashimoto discloses that “The lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated. The data having the same expected lifetime means a data group which can be invalidated substantially simultaneously by the erasure or updating.” In order to group data having the same expected lifetime, according to Hashimoto’s definition of lifetime, the lifetime of data has to be calculated by determining the period from the time when data is produced to the time when the data is erased. A write command causes data to be produced while a garbage collection command causes the data to be erased (Hashimoto, [0120]). Therefore, combination of Lazo, Hashimoto, and Borrill teaches a storage device calculates lifetimes based on write commands and discard commands. Claim 1 is silent on why and how a lifetime is calculated, therefore, “storage device of the present invention supports a smaller number of physical stream 
Applicant contends, on page 14, “a block strip means multiple blocks and is different from a physical stream” since “different virtual streams can be mapped to the same physical stream however, different streams are stored in different block strips … a block strip may correspond to a plurality of blocks of the present invention and is different from a physical stream … In other words, Lazo does not disclose a distinction between physical and virtual stream”.
Examiner respectfully disagrees. Lazo discloses in paragraph [0082], “When the host 110 sends a write command to the controller 130, the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command, and determines which block stripe(s) of the non-volatile memory to store the host data in. In some embodiments, one or more of the block stripes of the non-volatile memory 150 have endurances different from those of other block stripes. The differences in endurance may make one block stripe more appropriate for storing a particular type of data (e.g., cold data, warm data, or hot data) than other block stripes”. Clearly, the stream ID/stream type in a write command is issued from a host to a storage controller, the storage controller later maps a specific stream type to a physical block stripe for the specific stream of data. Since the stream ID/stream type is sent from host, which is different from the physical streams that supported by the SSD storage device 120. Furthermore, “physical stream” is not explicitly defined in either Specification or Claims. Paragraph [0022] of Specification discloses many examples of physical streams as the word “may” is considered as an indication for open ended 
 (3)Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazo et al. (US 2017/0371585), hereinafter Lazo in view of Hashimoto et al. (US 2016/0313943), hereinafter Hashimoto, and further in view of Borrill (US 6,631,449), hereinafter Borrill.
Regarding claim 1, Lazo teaches a storage device comprising: 
a controller (Lazo, [0050], controller 130) that receives write commands having virtual stream identifiers (IDs) (Lazo, [0082], When the host 110 sends a write command to the controller 130, the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command; [0030]; Fig. 3), receives discard commands having the virtual stream IDs, and determines a lifetime of write data to which each of the virtual stream IDs is assigned (Lazo, [0056], the hostbased on the write commands and the discard commands; and 
nonvolatile memories accessed by the controller depending on physical stream IDs (Lazo, [0053], block stripe; [0082], BS0 … BS1), wherein 
the controller maps the virtual stream IDs onto the physical stream IDs based on the lifetime of the write data (Lazo, [0082], each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1, etc; [0056]).  
Lazo does not explicitly teach receives discard commands having the virtual stream IDs and determines a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands, as claimed.
However, Lazo in view of Hashimoto teaches receives discard commands having the virtual stream IDs (Hashimoto, [0169], When the controller 14 receives a garbage collection control command (the host initiated garbage control command; determines a lifetime of write data to which each of the virtual stream IDs is assigned (Hashimoto, [0231]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a stream ID and determine lifetime of write data associated with the stream ID (i.e. host stream ID in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo does not explicitly teach determines a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands, as claimed.
However, the combination of Lazo in view of Borrill teaches determines a lifetime of write data to which each of the virtual stream IDs is assigned based on the write commands and the discard commands (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231], The controller 14 of the storage device 2 writes the data to a block in the flash memory 16, based on the write command from the host 3. In this case, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data based on an associated write command and a delete command. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the storage system disclosed in the combination of Lazo by providing an end of life indicator in order to calculate a lifetime for data to be stored in the storage system.
Regarding claim 2, the combination of Lazo teaches all the features with respect to claim 1 as outlined above. The combination of Lazo further teaches the storage device of claim 1, wherein a number of the virtual stream IDs is greater than a number of the physical stream IDs (Lazo, [0082], more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150).  

Claims 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, and Borrill as applied to claim 1 above, and further in view of Seo et al. (US 2015/0293713), hereinafter Seo.
Regarding claim 3, the combination of Lazo teaches all the features with respect to claim 1 as outlined above. The combination of Lazo further teaches the storage device of claim 1, wherein the controller includes: a virtual stream lifetime identifier that calculates, as a first lifetime of first write data, a difference between: (1) a time at which the controller receives: (a) a first discard command having a first virtual stream ID among the virtual stream IDs or (b) a first overwrite command having the first virtual stream ID and (2) a time at which the first write data, to which the first virtual stream ID is assigned, are programmed to the nonvolatile memories (Hashimoto, [0158], The lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated;  [0231], the controller 14 may store, for example, a first time stamp when the data is written; Borrill, Col.4, line 65 – Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority); and a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned, and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a stream ID and determine lifetime of write data associated with the stream ID (i.e. host stream ID in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system 
The combination of Lazo does not explicitly teach a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned, and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data, as claimed.
However, the combination of Lazo in view of Seo teaches a virtual stream clustering manager that: compares the first lifetime of the first write data with a lifetime of block data to which each of the physical stream IDs is assigned (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe) … different streams are stored on different block stripes of the non-volatile memory of the SSD, which may have different endurances; Seo, [0064], [0065], [0072]; Note – Lazo teaches storing data with similar lifetime in a same storage stripe without explicitly teaching how to achieve it. Seo discloses the idea of placing a data received to a storage position by mapping lifetime of the data with a matching lifetime grade of a storage. Therefore, the combination of Lazo and Seo teaches storing data with similar lifetime in a same storage stripe by comparing the lifetime of the data with each lifetime grade of a storage system to find a best match.), and maps the first virtual stream ID onto a first physical stream ID of the physical stream IDs based on a result of comparing the first lifetime with the lifetime of the block data (Lazo, [0082]).

Regarding claim 4, claim 4 has similar limitations as claim 3 and is rejected for the similar reasons.
 Regarding claim 5, the combination of Lazo, Hashimoto, Borrill, and Seo teaches all the features with respect to claim 4 as outlined above. The combination of Lazo further teaches the storage device of claim 4, wherein the virtual stream clustering manager: maps the second virtual stream ID onto the first physical stream ID and clusters the second write data, the first write data, and first block data to which the first physical stream ID is assigned, or  maps the second virtual stream ID onto the second physical stream ID and clusters the second write data and second block data to which the second physical stream ID is assigned (Lazo, [0082], block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1, etc. However, embodiments of the present invention are not limited 
Regarding claim 8, the combination of Lazo, Hashimoto, Borrill, and Seo teaches all the features with respect to claim 3 as outlined above. The combination of Lazo further teaches the storage device of claim 3, wherein the virtual stream clustering manager maps the first virtual stream ID onto the first physical stream ID whenever a reference time elapses (Hashimoto, [0729]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a stream ID and determine lifetime of write data associated with the stream ID (i.e. host stream ID in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Seo as applied to claim 5 above, and further in view of Friedman et al. (US 8,918,844), hereinafter Friedman.
Regarding claim 6, the combination of Lazo teaches all the features with respect to claim 5 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 5, wherein the virtual stream clustering manager: maps the 
  However, the combination of Lazo in view of Friedman teaches the storage device of claim 5, wherein the virtual stream clustering manager: maps the second virtual stream ID onto the first physical stream ID when a difference between a lifetime of the first block data and the second lifetime of the second write data is smaller than a difference between a lifetime of the second block data and the second lifetime of the second write data, or maps the second virtual stream ID onto the second physical stream ID when a difference between the lifetime of the second block data and the second lifetime of the second write data is smaller than a difference between the lifetime of the first block data and the second lifetime of the second write data (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe); Friedman, Col.5, lines 13-16, It should be understood that similarity in time is measured by an absolute value between two timestamps. If such an absolute value is smaller than a threshold time difference, then the times are said to be similar; Note – When the first difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime of the first block. When the second difference is 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in the combination of Lazo.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Seo as applied to claim 3 above, and further in view of Hubbard (US 2019/0303038), hereinafter Hubbard.
Regarding claim 7, the combination of Lazo teaches all the features with respect to claim 3 as outlined above. The combination of Lazo further teaches the storage device of claim 3, wherein the virtual stream lifetime identifier determines the first lifetime of the first write data by: (i) determining lifetimes of logical pages of logical addresses included in both a first write command having the first virtual stream ID and one of the first discard command and the first overwrite command (Lazo,  [0056],  The controller 130 then ensures that the data in each stream are organized in a physically related storage space (e.g., a block 154 or an “erase unit”) that and (ii) calculating an average of the lifetimes of the logical pages.  
The combination of Lazo does not explicitly teach calculating an average of the lifetimes of the logical pages, as claimed.
However, the combination of Lazo in view of Hubbard teaches calculating an average of the lifetimes of the logical pages (Hubbard, [0027]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Hubbard to calculate lifetime for a stream based on average times of overwrite operations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Hubbard because it improves efficiency of the system disclose din the combination of Lazo by enhancing storage write commands with data stream attributes reflecting expected media usage patterns, in order to optimize the usage of the storage media (Hubbard, [0018]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, and Borrill as applied to claim 1 above, and further in view of Haswell (US 2019/0034348).
Regarding claim 9, the combination of Lazo teaches all the features with respect to claim 1 as outlined above. The combination of Lazo further explicitly teaches the storage device of claim 1, further comprising: a buffer memory that stores a table of timestamps in which lifetimes of a write data set, to which the virtual stream IDs are assigned, are recorded (Hashimoto, [0231], the controller 14 may store, for example, a first time stamp when the data is written, and a lifetime of the data as designated by the host 3 in, for example, a backward lookup table 19A; [0724]), wherein the controller adjusts a size of the table of timestamps depending on: (1) a 5number of channels connecting the nonvolatile memories with the controller, (2) a number of ways connected to each of the channels, (3) a number of planes in each of the nonvolatile memories, or (4) a ratio of a size of a physical page in each of the nonvolatile memories to a size of a logical page.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to include lifetime and stream ID in a mapping data structure, such as the data structure associates stream ID with physical block stripes (in Lazo). A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo does not explicitly teach wherein the controller adjusts a size of the table of timestamps depending on: (1) a number of channels connecting the nonvolatile memories with the controller, (2) a number of ways connected to each of the 
The combination of Lazo in view of Haswell teaches wherein the controller adjusts a size of the table of timestamps depending on: (1) a number of channels connecting the nonvolatile memories with the controller, (2) a number of ways connected to each of the channels, (3) a number of planes in each of the nonvolatile memories (Haswell, [0053], In addition, the smaller mapping tables could afford an increase in the number of dies by providing additional memory space where the mapping table would have otherwise been stored; Note – more number of dies result in more number of planes), or (4) a ratio of a size of a physical page in each of the nonvolatile memories to a size of a logical page.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Haswell to adjust size of a mapping table (i.e. described above) based on number of dies/planes of a non-volatile memory. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Haswell because it improves efficiency and performance of the system disclosed in the combination of Lazo by allowing for smaller mapping tables and more efficiency use of memory space (Haswell, [0053]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, Borrill, and Haswell as applied to claim 9 above, and further in view of Kathawala et al. (US 2018/0373431).
Regarding claim 10, the combination of Lazo teaches all the features with respect to claim 9 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 9, wherein: each of the nonvolatile memories includes a three-dimensional nonvolatile memory cell array, and when each of memory cells of the three-dimensional nonvolatile memory cell array stores multiple bits, the controller adjusts the size of the table of timestamps depending on a number of the multiple bits.
However, the combination of Lazo in view of Kathawala teaches the storage device of claim 9, wherein: each of the nonvolatile memories includes a three-dimensional nonvolatile memory cell array, and when each of memory cells of the three-dimensional nonvolatile memory cell array stores multiple bits (Kathawala, [0025], [0027]), the controller adjusts the size of the table of timestamps depending on a number of the multiple bits (Haswell, [0053]; Note – more number of dies result in more number of bits).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Kathawala to include a 3D SSD memory array with each memory cell storing multiple memory bits. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Kathawala because it improves efficiency and performance of the storage system disclosed in the combination of Lazo by reducing write amplification factor of the storage system (Kathawala, [0003], [0038]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to .

Claims 11, 13, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazo et al. (US 2017/0371585), hereinafter Lazo in view of Hashimoto et al. (US 2016/0313943), hereinafter Hashimoto, and further in view of Borrill (US 6,631,449), hereinafter Borrill.
Regarding claim 11, Lazo teaches a storage device comprising: 
nonvolatile memories (Lazo, Fig.1, non-volatile memory 150); and 
a controller (Lazo, Fig.1, controller 130) that accesses the nonvolatile memories depending on a first physical stream identifier (ID) and a second physical stream ID (Lazo, [0053], [0082], BS0 … BS1; Fig.2), wherein the controller: 
receives write commands having virtual stream IDs (Lazo, [0082],  When the host 110 sends a write command to the controller 130,  the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command); 
receives discard commands having the virtual stream IDs; 
determines a lifetime of write data (Lazo, [0056], the host, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands; and 
clusters the write data and one of first block data, to which the first physical stream ID is assigned, and second block data, to which the second physical stream ID is assigned (Lazo, [0082], block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1), based on a first difference between: (1) the lifetime of the write data and (2) a lifetime of the first block data and a second difference between: (3) the lifetime of the write data and (4) a lifetime of the second block data (Lazo, [0056], host 110 may open different streams in the SSD 120 and transmit data write requests to the different streams according to the data's expected lifetime. The controller 130 then ensures that the data in each stream are organized in a physically related storage space (e.g., a block 154 or an “erase unit”) that is separate from data of other streams; [0044]).  
Lazo does not explicitly teach receives discard commands having the virtual stream IDs; determines a lifetime of write data, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands, as claimed.
However, Lazo in view of Hashimoto teaches receives discard commands having the virtual stream IDs (Hashimoto, [0169], When the controller 14 receives a garbage collection control command (the host initiated garbage control command; [0168], The advanced garbage collection (GC) control is performed to enable the host 3 to designate the stream (or namespace) in which the free space needs to be 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a virtual stream ID and determine a lifetime of write data associated with the virtual stream ID. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the storage system disclosed in Lazo by reducing data copy amount in garbage collection processes and increasing over-provisioning area of storage devices in the storage system (Hashimoto, [0704]).
The combination of Lazo and Hashimoto does not explicitly teach determines a lifetime of write data, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands, as claimed.
However, the combination of Lazo in view of Borrill teaches determines a lifetime of write data, to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231], The controller 14 of the storage device 2 writes the data to a block in the flash memory 16, based on the write command from the host 3. In this case, the controller 14 may store, for example, a first time stamp when the data is written … the controller 14 may calculate a sum of the first time stamp at the data write time and the lifetime, and store the sum value in, for example, the backward lookup 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data based on an associated write command and a delete command. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the storage system disclosed in the combination of Lazo by providing an end of life indicator in order to calculate a lifetime for data to be stored in the storage system.
Regarding claim 13, the combination of Lazo, Hashimoto, and Borrill teaches all the features with respect to claim 11 as outlined above. The combination of Lazo further teaches the storage device of claim 11, wherein: the controller maps each of the virtual stream IDs onto one of the first physical stream ID and the second physical stream ID (Lazo, [0056], [0082], each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5), based on the first difference and the second difference (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe)), and a number of the virtual stream IDs is not less than 2 (Lazo, [0082], more than one stream IDs may be stored on the same block stripe of the non-volatile memory 150).  
Regarding claim 14, the combination of Lazo, Hashimoto, and Borrill teaches all the features with respect to claim 13 as outlined above. The combination of Lazo further teaches the storage device of claim 13, wherein the controller generates a mapping table indicating a relationship of the virtual stream IDs, the first physical stream ID, and the second physical stream ID (Lazo, [0082], According to some embodiments, each stream type is stored on a separate block, block stripe, or a group of block stripes of the non-volatile memory 150. For example, block stripe BS0 may store stream ID0, BS1 may store stream ID5, BS2 may store stream ID1; [0056], The organization of data having different expected lifetimes into separate and distinct blocks/erase units).  
Regarding claim 16, Lazo teaches an operating method of a storage device, the method comprising:  
receiving write commands having virtual stream identifiers (IDs) from a host (Lazo, [0082],  When the host 110 sends a write command to the controller 130,  the controller processor 430 parses the command to identify the stream type (or the stream ID) associated with the write command); 
receiving discard commands having the virtual stream IDs from the host; 
determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands; 
mapping the virtual stream IDs onto physical stream IDs based on the lifetime of the write data (Lazo, [0044], which aids the controller (e.g., the FRB) in storing associated or similar lifetime data in the same storage block (e.g., same block stripe); [0082], each stream type is stored on a separate block, block stripe, or a group and 
programming the write data to blocks which correspond to one of the physical stream IDs of nonvolatile memories, based on a mapping table indicating a relationship of the virtual stream IDs and the physical stream IDs (Lazo, [0082], [0083]).  
Lazo does not explicitly teach receiving discard commands having the virtual stream IDs from the host; determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands, as claimed.
However, Lazo in view of Hashimoto teaches receiving discard commands having the virtual stream IDs from the host (Hashimoto, [0169], When the controller 14 receives a garbage collection control command (the host initiated garbage control command; [0168], The advanced garbage collection (GC) control is performed to enable the host 3 to designate the stream (or namespace) in which the free space needs to be secured; [0158], The host 3 associates data having the same expected lifetime such as data … with the same stream), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to receive a garbage collection command with a virtual stream ID and determine a lifetime of write data associated with the virtual stream ID. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo 
The combination of Lazo and Hashimoto does not explicitly teach determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands, as claimed.
However, the combination of Lazo in view of Borrill teaches determining a lifetime of write data to which each of the virtual stream IDs is assigned, based on the write commands and the discard commands (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231], The controller 14 of the storage device 2 writes the data to a block in the flash memory 16, based on the write command from the host 3. In this case, the controller 14 may store, for example, a first time stamp when the data is written … the controller 14 may calculate a sum of the first time stamp at the data write time and the lifetime, and store the sum value in, for example, the backward lookup table 19A;  Borrill, Col.4, line 65 – Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data based on an associated write command and a delete command. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the storage system disclosed in 
Regarding claim 17, the combination of Lazo, Hashimoto, and Borrill teaches all the features with respect to claim 16 as outlined above. The combination of Lazo further teaches the method of claim 16, wherein the determining of the lifetime of the write data includes: calculating a program time at which the write data are programmed to blocks (Hashimoto, [0231], a first time stamp when the data is written), which correspond to a default physical stream ID of the physical stream IDs, of the nonvolatile memories regardless of the mapping table (Lazo, [0061],  a stream ID of zero may be reserved as a default); and  calculating, as the lifetime of the write data, a difference between: (1) a time of receiving: (a) a discard command associated with the write data of the discard commands or (b) an overwrite command associated with the write data of the write commands and (2) the program time (Hashimoto, [0158], lifetime of data means a period from the time when the data is produced to the time when the data is erased or updated; [0231],  first time stamp when the data is written; Borrill, Col.4, line 65 – Col.5, line3, The RLR 280 may end its life by an explicit instruction to delete the data by an owner who has the authority; Note – a person of ordinary skill in the art would realize that, when combine Hashimoto and Borrill, lifetime of data means a period from the time when the data is written to the time when a delete/garbage collection commend is received).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to calculate a timestamp of when data is written, which is used 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Borrill to determine a lifetime of write data based on the time when a delete command is received. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Borrill because it improves flexibility and efficiency of the system disclosed in the combination of Lazo by providing an actual lifetime in addition to an expected lifetime.
Regarding claim 20, the combination of Lazo, Hashimoto, and Borrill teaches all the features with respect to claim 16 as outlined above. The combination of Lazo further teaches the method of claim 16, wherein the programming of the write data to the blocks of the nonvolatile memories includes performing garbage collection on the nonvolatile memories, based on the mapping table (Hashimoto, [0245], [0263], [0717]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lazo to incorporate teachings of Hashimoto to perform garbage collection operations based on a mapping of streams and lifetimes. A person of ordinary skill in the art would have been motivated to combine the teachings of Lazo with Hashimoto because it improves efficiency of the .

Claims 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, and Borrill as applied to claim 11 above, and further in view of Friedman et al. (US 8,918,844), hereinafter Friedman.
Regarding claim 12, the combination of Lazo teaches all the features with respect to claim 11 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 11, wherein the controller: clusters the write data and the first block data when the first difference is smaller than the second difference; and clusters the write data and the second block data when the second difference is smaller than the first difference, as claimed.
However, the combination of Lazo in view of Friedman teaches the storage device of claim 11, wherein the controller: clusters the write data and the first block data when the first difference is smaller than the second difference; and clusters the write data and the second block data when the second difference is smaller than the first difference (Lazo, [0044], which aids the controller … in storing associated or similar lifetime data in the same storage block; Friedman, Col.5, lines 13-16, It should be understood that similarity in time is measured by an absolute value between two timestamps. If such an absolute value is smaller than a threshold time difference, then the times are said to be similar; Note – When the first difference is smaller than the second difference, the lifetime of the write data is closer to the lifetime 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in Lazo.
Regarding claim 18, the combination of Lazo teaches all the features with respect to claim 16 as outlined above. The combination of Lazo does not explicitly teach the method of claim 16, wherein the mapping the virtual stream IDs onto the physical stream IDs includes: calculating differences between the lifetime of the write data and lifetimes of a block data set to which the physical stream IDs are assigned; and mapping the virtual stream IDs onto the physical stream IDs depending on a smallest difference of the differences, as claimed.
However, the combination of Lazo in view of Friedman teaches the method of claim 16, wherein the mapping the virtual stream IDs onto the physical stream IDs includes: calculating differences between the lifetime of the write data and lifetimes of a block data set to which the physical stream IDs are assigned; and mapping the virtual stream IDs onto the physical stream IDs depending on a smallest difference of the differences (Lazo, [0044], which aids the controller … in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in the combination of Lazo.
Regarding claim 19, the combination of Lazo teaches all the features with respect to claim 18 as outlined above. The combination of Lazo further teaches the method of claim 18, wherein a first difference between the lifetime of the write data and a lifetime of first block data to which the one of the physical stream IDs is assigned is smaller than a second difference between the lifetime of the write data and a lifetime of second block data to which another of the physical stream IDs is assigned (Lazo, [0044], which aids the controller (e.g., the FRB) in storing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo to incorporate teachings of Friedman to select a block stripe to store write data together with other data which has a more similar lifetime by calculating the difference between the lifetime associated with block stripes and the lifetime of the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Friedman in order to store similar lifetime data in the same block stripe to reduce write amplification of the storage system disclosed in the combination of Lazo.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lazo, Hashimoto, and Borrill as applied to claim 11 above, and further in view of Kanno  (US 2017/0075614), hereinafter Kanno.
Regarding claim 15, the combination of Lazo teaches all the features with respect to claim 11 as outlined above. The combination of Lazo does not explicitly teach the storage device of claim 11, wherein the controller determines, as the lifetime of the 
However, the combination of Lazo in view of Kanno teaches the storage device of claim 11, wherein the controller determines, as the lifetime of the write data, a difference between: (a) a time of receiving: (i) a discard command associated with the write data of the discard commands or (ii) an overwrite command associated with the write data of the write commands and (b) a time at which the write data are programmed to the nonvolatile memories (Kanno, [0026], The life span of the data is a period of time from when the data are written to the memory system 1 to when the data are rewritten … rewriting includes processing for solving a relation between a logical address and a physical address. The processing for solving the relation between the logical address and the physical address is executed in response to, for example, a TRIM command or an UNMAP command; Borrill, Col.4, line 65 – Col.5, line 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lazo with Kanno to determine life span of data by calculating the time difference between when data is written and when a delete command is received. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Lazo with Kanno because it improves efficiency of the system disclosed in the combination of Lazo by providing accurate life span information to optimize garbage collection process (Kanno, [0087]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136